Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/924,995 was filed on 06/25/2018, and claims no prior priority.

Response to Amendment
Applicant' s amendment dated 03/16/2022, in which claims 1, 3-6, 10, 11, 14, 16, 178 were amended, has been entered.  Claims 1-17 are pending and ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over May (US 6566244 B1) in view of Tseng (US 20040115925 A1) and further in view of Gupta (US 6380087 B1).
	Regarding claim 1, May discloses an integrated circuit structure (integrated circuit, col 5 ln 8), comprising: a first conductive structure (interconnects 112, 110-114, figs 3-5) formed in an interlayer dielectric (ILD)(120, of carbon-doped silicon oxide, col 5 ln 50) of a metallization stack (stacked layers of interconnects, figs 3-5) over a substrate (unlabeled material below etch stop, fig 3), the first conductive structure comprising a first conductive line (112), and first linerless dummy structures (reinforcement rods 150) located adjacent to one or more sides of the first conductive line, wherein the first dummy structures comprise respective arrays of dielectric core segments (Reinforcement rods 150 may be formed of an insulation material such as silicon oxide (SiO.sub.2), silicon nitride, or silicon carbide, col 5 ln 10), wherein the segments have a Young's modulus larger than the Young's modulus of the ILD (relative elasticity of reinforcing rods higher, col 5 ln 15-25).
May does not disclose the dielectric core segments being approximately 1-3 microns in width and spaced apart by approximately 1-3 microns.
However, the claimed size and spacing are typical when selecting dummy feature placement.  For example, Tseng discloses dummy feature openings (dummy features 16a-d, fig 2A) being approximately 1-3 microns in width (width from about 0.1 microns to about 5 microns, para 0022) and spaced apart by approximately 1-3 microns (pitch between features is about 1-10 dummy feature widths).  A person having ordinary skill in the art at the time of filing could have formed the reinforcing rods of May at the size and spacing disclosed in Tseng to achieve the predictable result of achieving a more uniform feature density distribution, as taught by Tseng at e.g. para 0022.  This would result in the claimed limitation.  May is silent as to the dimensions of these features, therefore the skilled artisan would look to Tseng to determine what dimensions are appropriate.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Further regarding claim 1, the combination of May and Tseng does not disclose a second conductive structure formed in the ILD, the second conductive structure comprising a conductive surface and second dummy structures formed in the conductive surface, the second dummy structures comprising an array of conductive pillars.
	However, large metal structures, such as bond pads, are typically formed in this fashion.  For example, Gupta discloses a second conductive structure (bond pad 40, fig 6A) formed in the ILD (ILD 20), the second conductive structure comprising a conductive surface (planarized bond pad surface 49a) and second dummy structures (dummy plugs 47B, fig 6B) formed in the conductive surface, the second dummy structures comprising an array of conductive pillars (figs 6a, 6b, and col 6 ln 10-15).  The interconnect wires 112 of May could connect to the interconnect region 30 of Gupta.  This would arrive at the claimed limitation.  In the combination, each element would continue to function the same as it does separately: the interconnect structure of May would continue to move electrical signal with reduced dishing and parasitic proximity effects, as taught by May at e.g. para 0001.  Meanwhile, the bonding pad of Gupta would continue to provide a bonding pad with reduced dishing, as taught by Gupta at e.g. col 7 ln 2-10.  One of ordinary skill in the art would have recognized the predictable benefits of reducing dishing in both the interconnect wire and a connected bond pad.   
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

    PNG
    media_image1.png
    711
    525
    media_image1.png
    Greyscale

Regarding claim 2, May further discloses that the respective arrays of dielectric core segments of the first conductive structure propagate in a direction parallel to sides of the first conductive line (fig 5 May).
Regarding claim 3, May further discloses that the first dummy structures are located adjacent to two or more sides of the first conductive line (fig 3, May).
Regarding claim 4, May further discloses that the first dummy structures comprise: a first array of the dielectric core segments (dummy segments to the right of line 115a, figs 11 and 12) adjacent to one side (right side) of the first conductive line and a second array of the dielectric core segments (dummy segments to the left of line 115a, figs 11 and 12) adjacent to an opposite side (left side) of the first conductive line.
	Regarding claim 5, May further discloses that the first dummy structures are located adjacent to each of the sides (right side and left side of line 112, fig 3) of the first conductive line.
	Regarding claim 6, May further discloses multiple conductive lines (110, 112, 132, 130, May fig 5), and wherein the first dummy structures are located adjacent to each of the multiple conductive lines.
	Regarding claim 7, the combination of May, Tseng, and Gupta of claim 1 further discloses that 
the conductive surface of the second conductive structure comprises a first metal material (metallization material, 47B, fig 5B, selected from the group copper, tungsten, aluminum, and an aluminum alloy, claim 6, Gupta) and the array of conductive pillars comprise a second metal material (dummy plug material 47B, fig 5B, a metal selected from the group tungsten, copper, and aluminum, claim 6, Gupta.)
Regarding claim 8, the combination of May, Tseng, and Gupta of claim 1 further discloses that the first metal material and the second metal material are a same metal material (both features may preferably be tungsten, col 4 ln 50-55 Gupta).
Regarding claim 9, the combination of May, Tseng, and Gupta of claim 1 further discloses that the first metal material and the second metal material are a different metal material (dummy plugs may be tungsten and fill may be copper, claim 9, Gupta).
	Regarding claim 10, the combination of May, Tseng, and Gupta of claim 1 further discloses that
the first metal material and the second metal material are selected from a group comprising copper, cobalt and tungsten (copper and tungsten, claim 9, Gupta).
	Regarding claim 11, the combination of May, Tseng, and Gupta of claim 1 further discloses that
the second conductive structure further comprises a conductive border (border of bonding pad 40 surrounding dummy plug patterns 200, fig 9c, formed of metallization material, 47B, Gupta) surrounding sides the conductive surface.
Regarding claim 12, the combination of May, Tseng, and Gupta of claim 1 further discloses that the conductive border comprises a same second metal material as the conductive pillars (both features may preferably be tungsten, col 4 ln 50-55 Gupta).
	Regarding claim 13, the combination of May, Tseng, and Gupta of claim 1 further discloses a liner (barrier layer 79A, fig 6A, Gupta) formed along sides and bottom the conductive pillars.
	Regarding claim 14, the combination of May, Tseng, and Gupta of claim 1 further discloses wherein the liner comprises a material selected from a group comprising tantalum, tantalum nitride, titanium, titanium nitride, aluminum oxide, manganese, and manganese nitride (comprised of TaN or Ta, col 6 ln 3-4, Gupta).
Regarding claim 17, the combination of May, Tseng, and Gupta of claim 1 further discloses that the ILD (120, of carbon-doped silicon oxide, May col 5 ln 50) comprises a material selected from a group comprising silicon oxide and a carbon-doped silicon oxide film.

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over May (US 6566244 B1) in view of Tseng (US 20040115925 A1) and further in view of Gupta (US 6380087 B1) and further in view of Antol (US 8183698 B2).
Regarding claim 15, the combination of May, Tseng, and Gupta of claim 1 further discloses that the conductive pillars are approximately 2 x 2 microns (8000 angstroms, col 4 ln 30-35; variety of possible shapes figs 9a-9c.  The examiner notes that the term ‘approximately’ is nowhere defined in applicant’s specification, but is used elsewhere to designate a range of at least 300% -- see e.g. applicant’s paragraph 0094.)  
The combination does not disclose that a minimum size of the planar conductive surface (bond pad surface) is approximately 25 x 25 microns.
	However, bond pads can be any appropriate size.  For example, Antol discloses a bond pad wherein a minimum size (smallest size discussed) of the planar conductive surface (bond pad 204, fig 2) is approximately 25 x 25 microns (40x40um col 4 ln 31-35).  The bond pad of Gupta could likewise be made larger than 25 x 25 microns.  This would result in the claimed limitation.   
	In the combination, the bond pads (of both Gupta and Antol) would function the same as before to provide a location for connecting a device to external elements.  Gupta is silent as to the dimensions of this feature, therefore the skilled artisan would look to Antol to determine what dimensions are appropriate.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over May (US 6566244 B1) in view of Tseng (US 20040115925 A1) and further in view of Gupta (US 6380087 B1) and further in view of Liu (US 20120305916 A1)
Regarding claim 16, the combination of May, Tseng, and Gupta of claim 1 fails to disclose that the first conductive structure (the metal interconnection wire of May) is in a first metal layer (Mn) of the metallization stack, and the second conductive structure (bond pad of Gupta) is in a second metal layer (Mn-1) beneath the first metal layer.
However, bond pads are often placed at any level of a metallization stack, in order to provide connection to elements such as buried chips, embedded vias, and backside devices.  For example, the comparable device of Liu discloses a first conductive structure (redistribution traces within metallization layer 102, fig 4) which is in a first metal layer (metallization layer 102) of the metallization stack, and the second conductive structure (metallization 122) is in a second metal layer (backside metallization) beneath the first metal layer.  One of ordinary skill in the art at the time of filing could have formed the bond pad of Gupta within a lower metallization layer than the wires of May, in order to arrive at the predictable result of providing access to devices placed at different locations.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	C.S. Yang et. al; Mechanical property of the low dielectric carbon doped silicon oxide thin film grown from MTMS/O2 source; Department of Physics, Cheju National University, Ara 1, Jeju 690-756, Republic of Korea; Available online 21 September 2005; a copy of which is attached; discloses that elasticity (young’s modulus) of silicon oxide films decreases as carbon dopant is incorporated.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817
	
/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817